Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered February 8, 2001, convicting him of robbery in the first degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court providently exercised its discretion in permitting the complainant to testify that just before the robbery the defendant told him that he was a drug dealer. This evidence was necessary to complete the narrative of events leading up to the robbery, and to enable the jury to understand the sequence of events, and was inextricably intertwined with the crime charged (see People v Carter, 286 AD2d 773 [2001]; People v Capace, 273 AD2d 320 [2000]).
The defendant’s remaining contention is not preserved for appellate review and, in any event, does not warrant reversal. Florio, J.P., H. Miller, Adams and Mastro, JJ., concur.